      Case: 1:20-cv-06000 Document #: 1 Filed: 10/08/20 Page 1 of 2 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                           )
In re: DMCA Section 512(h) Subpoena        )
to Velocity Servers, Inc. dba ColoCrossing ) Case No. 20-6000
                                           )
                                           )

   Petitioner Antares Capital LP’s Request for Issuance of 17 U.S.C. § 512(h) Subpoena

       Petitioner Antares Capital LP (“Antares”) respectfully requests that the Clerk of this

Court issue a subpoena to Velocity Servers, Inc. dba ColoCrossing (“Velocity Servers”) to

identify an alleged infringer or infringers pursuant to the Digital Millennium Copyright Act, 17

U.S.C. § 512(h) (the “DMCA Subpoena”), and states the following:

       1.      The DMCA Subpoena is directed to Velocity Servers, the service provider of the

website to which the infringing party posted content at inter alia the following URLs:

       https://www.ki-ecfinance.com

       https://www.ki-ecfinance.com/en/index.html

       https://www.ki-ecfinance.com/en/about-KI%20-%20EC/index.html

       https://www.ki-ecfinance.com/en/financing/index.html

       https://www.ki-ecfinance.com/en/about-KI%20-%20EC/leadership-team/index.html

The above-cited content infringes copyrights held by Antares.

       2.      Antares has satisfied the requirements for issuance of a subpoena pursuant to 17

U.S.C. § 512(h), namely:

                  a. A sworn declaration (the “DeMarte Declaration”) confirming that the

                      purpose of the requested DMCA Subpoena is to obtain the identity of an

                      alleged infringer or infringers and that such information will only be used
      Case: 1:20-cv-06000 Document #: 1 Filed: 10/08/20 Page 2 of 2 PageID #:2




                      for the purpose of protecting Antares’ rights under 17 U.S.C. § 101 et seq.

                      is attached to this Petition as Exhibit A;

                  b. A copy of the notice required by 17 U.S.C. § 512(c)(3)(A) is attached to

                      the DeMarte Declaration as Exhibit 1; and

                  c. Antares’ proposed DMCA Subpoena is attached to this Petition as Exhibit

                      B.

       Because Antares has complied with the statutory requirements, Antares respectfully

requests that the Clerk expeditiously issue and sign the proposed DMCA Subpoena pursuant to

17 U.S.C. § 512(h)(4) and return it to undersigned counsel for service on the subpoena recipient.

                                             Respectfully submitted,

Dated: October 8, 2020                       By: /s/ Luke W. DeMarte
                                                 Luke W. Demarte
                                                 lwdemarte@michaelbest.com
                                                 Carolyn E. Isaac
                                                 ceisaac@michaelbest.com
                                                 444 West Lake Street, Suite 3200
                                                 Chicago, IL 60606
                                                 312.222.0800 (phone)
                                                 312.222.0818 (facsimile)

                                               Attorneys for Petitioner Antares Capital LP




                                                 2
